DETAILED ACTION
This Action is in response to the communication filed on 08/22/2022. 
	Claims 1-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III in the reply filed on 08/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-19, 22-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.
Claims 1-7, 20 and 21 are examined herein as they read on the elected subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 1 is an omnibus type claim and claims 3-7. 20-21 are dependent claims which do not include limitations which overcome the omnibus claim issue.  
It is noted that dependent claim 2 is not included in the rejection and deleting the phrase “as describe herein” from claim 1 and incorporating the limitations of claim 2 into claim 1 would obviate this rejection.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "The RNA polynucleotide of claim 3, wherein the membranous structure" in line 1.  There is insufficient antecedent basis for this limitation (membranous structure) in the claim.  Claim 6 is included in the rejection as it is a dependent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to a natural phenomenon or a law of nature without significantly more.  Claim 1 recites, “An RNA polynucleotide… wherein the RNA polynucleotide comprises at least one RNA EXO-Code sequence described herein.” This judicial exception is not integrated into a practical application because the claims do not provide a modified form of the oligonucleotide that is markedly different from its naturally occurring counterpart. 
Prong 1 - Statutory category: Here, the claimed invention is either a composition of matter or a manufacture.  Under 35 USC 101, the claimed invention must be “any new and useful process, machine, manufacture, or composition of matter.”  The RNA EXO-Code polynucleotide can be considered a composition of matter or a manufactured product.  Therefore, the polynucleotide falls under one of the statutory category identified in 35 USC 101. 
 Prong 2A – Judicial exception: Here, the claimed invention is a composition or a manufactured product but is directed to the judicial exception a law of nature or a natural phenomenon (product of nature).  Even composition or a manufacture may not be patent eligible if it falls under a judicial exception. The three judicial exception categories are enumerated abstract idea, a law of nature, or a natural phenomenon (product of nature). Nature based products including both naturally occurring as well as non-naturally occurring products that have characteristics that are not markedly different from a natural occurring counterpart fall within the judicial exception.  It is noted that the Federal Circuit in University of Utah Research Foundation v. Ambry Genetics (Fed. Circ. December 2014) held claimed synthetically made primers that have the identical nucleotide sequences as portions (i.e., fragments) of naturally occurring nucleic acids are ineligible nature-based products. The court reasoned that simply being synthetic or non-naturally created is not enough for eligibility, when the identical sequences occur in nature.  
Here, the RNA EXO-Code polynucleotides of claims 1 and 3 can exist as or encompass a natural occurring RNA sequence as evidenced by paragraph [0065], which describes screening an RNA library for identification of EXO-Code sequences. Also see Figure 5 which is described in paragraph [0066] as the 15 most highly [EXO-Code] sequences after ten rounds of selection.  Therefore, RNA EXO-Code polynucleotides encompass products of nature and falls within the judicial exception category.  
  It is noted that SEQ ID NO: 208 (AAGUGGCGUG) is described as a “hybrid” sequence, which is understood to be a sequence created by Applicant based on the naturally occurring RNA EXO-Code sequences identified from the above mentioned library screening and, as such is not considered a product of nature.
Prong 2B: Judicial Exception/Significantly More: The “significantly more” analysis is a determination whether a claim is eligible if the claim(s) recites additional elements that integrate the judicial exception into a practical application. Integration requires an additional element in the claim to apply, rely on, or use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  Claim 1 recites “or a DNA vector encoding the RNA polynucleotide”, which is an optional limitation allowing the claim to encompass naturally occurring RNA EXO-Code polynucleotides as described above.  Claim 3 includes a limitation that the RNA polynucleotide comprises a cargo moiety that can be “an additional polynucleotide segment”, which encompasses the naturally occurring RNA polynucleotide sequence from which the RNA EXO-Code is isolated from (i.e., the RNA EXO-Code acts a signal-like sequence directing a RNA sequence which comprises the EXO-Code to exosomes, wherein the RNA sequence that is not the EXO-Code is considered to be “an additional polynucleotide segment”).  These limitations do not recite any meaningful additional limitations, modification(s) or transformation(s) that distinguishes the claimed RNA EXO-Code polynucleotide from a naturally occurring RNA EXO-Code polynucleotide, and therefore does not recite any limitations significantly more than the judicial exception.  
Therefore, claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a laws of nature without significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0232881 (hereafter “Glucksmann”).
Glucksmann teaches an RNA polynucleotide comprising instant SEQ ID NO: 208.  Specifically, Glucksmann teaches a CRISPR gRNA sequence identified as antiSPCas9-177 having the RNA sequence AAGUGGCGUGGAUGCGA which is 17 nucleotides in length wherein the first 10 nucleotides (underlined) are 100% identical to instant SEQ ID NO: 208 (e.g., see Table E-6, page 127, also identified as SEQ ID NO: 480).  As such, the Glucksmann teaches an RNA polynucleotide comprising an RNA EXO-Code polynucleotide that comprises instant SEQ ID NO: 208.  Furthermore, since Glucksmann’s 17 nucleotide (SEQ ID NO: 480) comprises the 10 nucleotide RNA EXO-Code sequence and an additional 7 nucleotide sequence, Glucksmann’s sequence comprises the RNA EXO-Code and an “additional polynucleotide sequence” which is part of a CRISPR gRNA sequence – making it a functional polynucleotide segment.  Glucksmann also teaches that the RNA polynucleotide can be delivered using an exosome as a delivery vehicle (e.g., see Table V-2 on page 57, as well as paragraph [1254]), which is a membranous structure, as evidence by instant claims 4-5).  Glucksmann also teaches that a sequence that encodes and expresses the gRNA sequence can included in a vector such as a viral vector (e.g., see [0088]).
Since the RNA sequence taught by Glucksmann, specifically SEQ ID NO: 480, meets all of the structural limitations of the claims, it would necessarily possess the same functional characteristics as well.
See MPEP 2112.01 II (Composition claims – If the composition is physically the same , it must have the same properties), which states:
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

Therefore, the instant claims are anticipated by Glucksmann.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635